Citation Nr: 0432850	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for purposes of Department of 
Veterans Affairs (VA) death pension or dependency and 
indemnity compensation.  

(The issue of entitlement to service connection for the cause 
of the veteran's death, to include dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from June 1943 to March 
1945, died in November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the veteran presented testimony before 
the undersigned Acting Veterans Law Judge during a hearing on 
appeal via video conference in May 2004.  A copy of the 
hearing transcript is of record.


FINDINGS OF FACT

1.  At the time the appellant entered into a relationship 
with the veteran, she had knowledge that they were not 
legally married, and this knowledge continued until they were 
ceremonially married.

2.  The veteran and the appellant were married in November 
1999, and the veteran died in November 2000, less than a year 
after the date of their marriage; no children were born of 
the marriage.  

3.  The veteran was discharged from active service in March 
1945.


CONCLUSION OF LAW

The appellant's relationship with the veteran did not 
constitute a deemed valid marriage and the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death pension or dependency and 
indemnity compensation.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100, et seq. (West 2002), which made several 
amendments to the law governing certain VA claims, to include 
redefining the VA's duty to assist and notification 
obligations.  It is observed that the appellant was provided 
with notification required by the Veterans Claims Assistance 
Act of 2000 in the June 2003 statement of the case, as well 
as the March 2004 supplemental statement of the case.  
However, it does not appear that the VCAA changes are 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by the VCAA).  Similarly, the statute at issue 
in this matter is not found in Chapter 51.  Rather, it is 
found in Chapter 1.  

The appellant was afforded a personal hearing before the 
undersigned in May 2004.  During that personal hearing, at 
pages 4 and 5, it was indicated that the appellant desired to 
waive Regional Office consideration of additional statements 
that were being submitted.  She subsequently submitted those 
personal statements, as well as a written offer for a real 
estate purchase.  While it was indicated, at pages 6 and 7 of 
the written transcript, that waiver of RO consideration of 
the real estate contract could be subsequently determined, a 
review of the record reflects that the real estate contract 
had been previously submitted in May 2003.  Therefore, the 
Board concludes that consideration of the additional evidence 
submitted in June 2004 has been waived.

In order for the VA to recognize a surviving spouse as the 
widow of the veteran, they must have entered into a marriage 
that was valid under the law of the place where they resided 
at the time of the marriage.  38 C.F.R. § 3.1.  A deemed 
valid marriage could be recognized if no other legal widow 
has been found entitled to benefits and if the appellant 
entered into a marriage with the veteran without knowledge of 
any impediment to that marriage.  38 C.F.R. § 3.52.

In order for the appellant to be entitled to dependency and 
indemnity compensation or death pension benefits, where no 
children were born to the parties, her marriage must have 
been entered into with the veteran one year or more before 
the veteran's death.  38 C.F.R. § 3.54.

The record reflects that the appellant and the veteran 
entered into a ceremonial marriage on November [redacted], 1999, more 
than 15 years after the veteran's discharge from active 
service in March 1945.  The veteran died on November [redacted], 2000, 
less than one year following their ceremonial marriage.  
Therefore, to meet the requirement that the marriage existed 
for more than one year prior to the veteran's death, the 
appellant asserts that she and the veteran lived together for 
several years prior to their ceremonial marriage.  It is 
further contended that this relationship should be recognized 
as a common-law marriage.  

The State of Tennessee does not recognize common-law 
marriage.  It is asserted that the appellant was unaware that 
Tennessee did not recognize common-law marriage.  It is 
further asserted that the appellant's relationship with the 
veteran would constitute a deemed valid marriage in light of 
the appellant's lack of awareness of the State of Tennessee 
recognizing a common-law marriage.  

The appellant, and others who were acquainted with the 
appellant and the veteran, have submitted statements and 
offered testimony indicating that the appellant and the 
veteran did reside together for several years, beginning 
initially in 1994 or 1995, prior to their ceremonial marriage 
in 1999.  It is asserted that they were introduced in church 
as husband and wife.  However, it is not asserted that they 
generally represented themselves as husband and wife.  
Rather, the record reflects that they did not tell anyone if 
they were married or not, and just allowed people to assume 
that they were married.  The veteran did participate with the 
appellant in many family activities.

However, the appellant testified, at page 32 of the May 2004 
hearing transcript, that the reason she and the veteran were 
married in 1999 was because they knew that the way they were 
living was not right because they lived Christian lives.  
They did not announce to the family that they had become 
married, when they did in November 1999, because they did not 
want to bring the subject up and have people know that they 
had not been married in the past.  

The appellant has submitted copies of checks from a checking 
account reflecting that she and the veteran maintained 
separate names.  Further, the veteran submitted, prior to his 
death, information regarding dependent status reflecting that 
he married a woman different than the appellant in May of 
1999, and then separated from her in May of 1999.  His 
divorce from that woman became final in July of 1999, after 
which he married the appellant in November 1999.  

In light of the testimony, the statements, as well as the 
evidence of record (including that the veteran married 
another in the year prior to his marriage to the appellant), 
the Board concludes that while the veteran and appellant may 
have been introduced as husband and wife prior to their 
ceremonial marriage, they did not hold themselves out to the 
community as being husband and wife.  The appellant has 
acknowledged that she was aware that they were not married 
prior to the time of their ceremonial marriage on November 
[redacted], 1999.  On the basis of the above analysis, the Board 
concludes that a preponderance of the evidence is against a 
finding that the appellant believed she entered into a 
common-law marriage with the veteran prior to their 
ceremonial marriage on November [redacted], 1999.  Therefore, a 
preponderance of the evidence is against a finding that a 
deemed valid marriage existed prior to November [redacted], 1999.

Because the appellant and the veteran were not married prior 
to November [redacted], 1999, and the veteran died in November 2000 
with no children born to the veteran and the appellant, the 
appellant may not be recognized as the surviving spouse of 
the veteran for VA death pension purposes.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for purposes of VA death pension or dependency and 
indemnity compensation is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



